DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Xu et al (US Publication 2019/0158360 A1).
Regarding to claims 1 and 19, Xu discloses a target radio access network RAN node 900 (fig. 9) associated with a second network (page 3 paragraph 0048), comprising: at least one memory 920; and at least one processor 910 coupled to the at least one memory and configured to (page 8 paragraph 0148): receive S402 a handover request message on a direct interface from a source RAN node in a first network, the handover request message requesting a handover of a radio terminal from the first 
Regarding to claim 2, Xu discloses the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof (page 7 paragraph 0121).
Regarding to claim 3, Xu discloses the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal (page 4 paragraphs 0069-0073).
Regarding to claim 7, Xu discloses the at least one processor is configured to send S410 a path switch request message to the core network in the handover 
Regarding to claim 9, Xu discloses the at least one processor is configured to transmit at least one of the slice information and the flow information to the radio terminal (page 8 paragraph 0136).
Regarding to claim 17, Xu discloses a source radio access network RAN node 800 (fig. 9) associated with a first network (page 3 paragraph 0048), comprising: at least one memory 820; and at least one processor 810 coupled to the at least one memory and configured to (page 8 paragraph 0147): determine S410 a handover of a radio terminal from the first network to a second network (fig. 7 page 7 paragraph 0118); send S402 a handover request message on a direct interface to a target RAN node in the second network in response to determination of the handover, the handover request message requesting the handover of the radio terminal to the second network (page 7 paragraph 0119); receive S404 the target RAN node, on the direct interface, a handover request acknowledge message containing a transparent container (page 7 paragraph 0121; slice information); and transmit S405, to the radio terminal, a mobility command message (RRC) containing the transparent container and indicating the handover to the second network (page 7 paragraph 0122), wherein the transparent container includes radio resource configuration information needed by the radio terminal to establish a radio connection associated with the second network (page 7 paragraph 0121), and the radio resource configuration information includes at least one of: (a) first radio resource configuration information generated based on slice information relating to a network slice in the second network to which the radio terminal is to be connected (page 7 
Allowable Subject Matter
Claims 4, 6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. Regarding to applicant’s argument on pages 1-5 in the Remarks, Xu fails to teach for “flow information” as claimed. In response, examiner would like to directed applicant’s attention to paragraphs 0069-0074 and 0127. Herein, Xu discloses the slice information may include flow information such IP address, TEID, UE usage type, DCN-ID, Service Type, etc. Examiner like to note the claims fails to provide a specific structure/functions for the “flow information”. And as a result, examiner broadly interpreted the information (i.e. IP address, TEID, UE usage type, DCN-ID, Service Type, etc.) discloses in Xu as the “flow information” claimed. Therefore, Xu discloses all as claimed and anticipate the claims. Thus, based on the reasons set forth the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/DUC T DUONG/Primary Examiner, Art Unit 2467